USCA4 Appeal: 20-1859      Doc: 22         Filed: 08/25/2022    Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 20-1859


        EVETTE E. HAGY, Widow of Jerry R. Hagy,

                            Petitioner,

                     v.

        WELLMORE COAL COMPANY, c/o Wellmore Energy; SECURITY
        INSURANCE COMPANY OF HARTFORD; DIRECTOR, OFFICE OF
        WORKERS’   COMPENSATION PROGRAMS,   UNITED    STATES
        DEPARTMENT OF LABOR,

                            Respondents.



        On Petition for Review of an Order of the Benefits Review Board. (19-0362 BLA)


        Submitted: August 23, 2022                                        Decided: August 25, 2022


        Before GREGORY, Chief Judge, HEYTENS, Circuit Judge, and KEENAN, Senior Circuit
        Judge.


        Petition denied by unpublished per curiam opinion.


        Evette E. Hagy, Petitioner Pro Se. James Mark Poerio, POERIO & WALTER, INC.,
        Pittsburgh, Pennsylvania; Jeffrey Steven Goldberg, Gary K. Stearman, UNITED STATES
        DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 20-1859      Doc: 22        Filed: 08/25/2022     Pg: 2 of 2




        PER CURIAM:

              Evette E. Hagy petitions for review of the Benefits Review Board’s (BRB) decision

        and order affirming the Administrative Law Judge’s (ALJ) denial of black lung benefits

        pursuant to 30 U.S.C. §§ 901-944. On appeal, we confine our review to the issues raised

        in the informal brief. See 4th Cir. R. 34(b). Because Hagy’s informal brief does not

        challenge the basis for the ALJ and BRB’s decisions, she has forfeited review of these

        orders. See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is

        an important document; under Fourth Circuit rules, our review is limited to issues

        preserved in that brief.”). Accordingly, we deny the petition for review. We dispense with

        oral argument because the facts and legal contentions are adequately presented in the

        materials before this court and argument would not aid the decisional process.

                                                                             PETITION DENIED




                                                    2